Exhibit 10.8

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 16, 2010, by and between SatCon Technology Corporation, a Delaware
corporation (the “Company”) and Compass Horizon Funding Company, LLC, a Delaware
limited liability company (“Horizon”).  Unless otherwise provided in this
Agreement, capitalized terms used herein have the meanings given to them in
Section 1.1 hereof.

 

WHEREAS, in connection with the transactions contemplated by the Venture Loan
and Security Agreement, dated as of June 16, 2010, among the Company, Horizon,
and other signatories thereto, the Company issued to Horizon a Warrant to
Purchase Common Stock of the Company, of even date herewith (the “Warrant”); and

 

WHEREAS, under the terms of the Warrant, the Company has agreed to grant
registration rights to the holder of the Warrant, to be evidenced by this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1         Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act.

 

“Agreement” means this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any other capital stock of the Company into which such stock is reclassified
or reconstituted.

 

--------------------------------------------------------------------------------


 

“Common Stock Equivalents” means any security or obligation which is by its
terms, directly or indirectly, convertible into or exchangeable or exercisable
into or for shares of Common Stock, including, without limitation, the Warrant
and any option, warrant or other subscription or purchase right with respect to
Common Stock.

 

“Designated Holder” means Horizon and any permitted transferee of Horizon to
whom Registrable Securities have been transferred in accordance with the terms
of the Warrant, other than a transferee to whom Registrable Securities have been
transferred pursuant to a Registration Statement under the Securities Act or
Rule 144 under the Securities Act (or any successor rule thereto), but in each
case solely for so long as Horizon or transferee continues to be a holder of
Registrable Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

 

“Horizon” has the meaning set forth in the preamble to this Agreement and shall
also include any permitted transferee thereof.

 

“Knowledge”  means the knowledge of the directors, officers and other managers
of the Company or any material subsidiary after due inquiry.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.

 

“Registrable Securities” means (a) shares of Common Stock issued or issuable
upon exercise of the Warrant, and (b) any Common Stock issued as (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of the securities referenced in clauses (a).

 

“Registration Statement” means a registration statement filed pursuant to the
Securities Act.

 

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

GENERAL; SECURITIES SUBJECT TO THIS AGREEMENT

 

2.1         Grant of Rights.  The Company hereby grants registration rights to
the Designated Holder upon the terms and conditions set forth in this Agreement.

 

2.2         Registrable Securities.  For the purposes of this Agreement,
securities of the Company listed in the definition of “Registrable Securities”
in Section 1.1 hereof will cease to be Registrable Securities, when (i) a
Registration Statement covering such Registrable Securities has been declared
effective under the Securities Act by the SEC and such Registrable Securities
have been disposed of pursuant to such effective Registration Statement,
(ii) the entire amount of the Registrable Securities owned by a Designated
Holder may be sold in a single sale, in the opinion of counsel satisfactory to
the Company and such Designated Holder, each in their reasonable judgment (it
being agreed that Greenberg Traurig, LLP shall be satisfactory counsel), without
any limitation as to volume pursuant to Rule 144(k) (or any successor provision
then in effect) under the Securities Act or (iii) such Registrable Securities
have been sold pursuant to Rule 144 under the Securities Act.

 

2.3         Holders of Registrable Securities.  A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company may act upon the basis of the instructions, notice or
election received from the registered owner of such Registrable Securities.

 

ARTICLE III

 

REGISTRATION

 

3.1         Registration on Form S-3; Request for Incidental Registration.

 

(a)          To the extent legally permissible, promptly after the Date of Grant
(as defined in the Warrant),  the Company shall file with the SEC a shelf
registration pursuant to Rule 415 of the Securities Act (the “Shelf Registration
Statement”) on Form S-3 (or any successor form thereto), or if Form S-3 may not
be used by the Company, on Form S-1 (or any successor form thereto), as selected
by the Company, with respect to the resale, from time to time, covering all of
the Registrable Securities held by the Designated Holder.  The disposition of
Registrable Securities from the Shelf Registration Statement may occur in one or
more underwritten offerings, bloc transactions, broker transactions, at-market
transactions or in such other manner or manners as may be specified by the
Designated Holder.  The Company shall use its reasonable best efforts to cause
the Shelf Registration Statement to become effective as soon as practicable
after the filing of the Shelf Registration Statement and shall use its
reasonable best efforts to keep the Shelf Registration Statement continuously
effective under the Securities Act, subject to the provisions of Section 4.4.

 

3

--------------------------------------------------------------------------------


 

(b)         At any time after the date hereof, if the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering for
the account of any stockholder of the Company other than the Designated Holder
(“Other Stockholders”), then the Company shall give written notice of such
proposed filing to the Designated Holder at least twenty (20) days before the
anticipated filing date, and such notice shall describe the proposed
registration and distribution and offer the Designated Holder the opportunity to
register the number of Registrable Securities as the Designated Holder may
request (an “Incidental Registration”).  The Company shall use its reasonable
best efforts (within twenty (20) days of the notice by the Designated Holder
provided for below in this sentence) to permit the Designated Holder who has
requested in writing to the Company within ten (10) Business Days of the giving
of the notice by the Company to participate in the Incidental Registration to
include its, his or her Registrable Securities in such offering on the same
terms and conditions as the securities of the Other Stockholders included
therein.  If the SEC or the staff of the SEC has indicated through comment
letters or otherwise that some or all of the securities to be registered on the
Incidental Registration are not eligible to be resold under Rule 415 of the
Securities Act or otherwise, and the Company is required to reduce the number of
securities being sold thereunder, then (i) in the case of a registration under
Section 3.1(a), then the Company shall include in such registration the
Registrable Securities to be offered for the account of the Designated Holder
pari passu with the securities to be offered for the account of any Other
Stockholders; provided, however, that no such reduction shall reduce the
Registrable Securities held by the Designated Holder included in the
registration below ten percent (10%) of the total amount of securities included
in such registration; and (ii) in the case of a registration under
Section 3.1(b), then the Company shall include in such Incidental Registration
first, all of the securities to be offered for the account of such Other
Stockholders who have priority of registration over the Designated Holder,
including those stockholders party to the Registration Rights Agreement dated as
of November 8, 2007, as amended to date, and second, the Registrable Securities
to be offered for the account of the Designated Holder.

 

3.2         Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under Article III
gprior to the effectiveness of such registration whether or not the Designated
Holder has elected to include Registrable Securities in such registration.  A
Designated Holder shall have the right, by written notice to the Company, to
exclude all or any portion of the Designated Holder’s Registrable Securities
from any Registration Statement effected pursuant to this Article III at any
time prior to its effectiveness.

 

3.3         Expenses.  The Company shall bear all Registration Expenses in
connection with any Incidental Registration pursuant to this Article III,
whether or not such Incidental Registration becomes effective.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REGISTRATION PROCEDURES

 

4.1         Obligations of the Company.  Whenever registration of Registrable
Securities has been requested pursuant to Article III of this Agreement, the
Company shall use its reasonable best efforts to effect the registration of such
Registrable Securities in accordance with the intended method of distribution
thereof, and in connection with any such request, the Company shall, as
expeditiously as possible:

 

(a)          before filing a Registration Statement or prospectus or any
amendments or supplements thereto relating to Registrable Securities, the
Company shall provide to counsel selected by the Designated Holder (“Holder’s
Counsel”) with an adequate and appropriate opportunity to review and comment on
such Registration Statement and each prospectus included therein (and each
amendment or supplement thereto) to be filed with the SEC, subject to such
documents being under the Company’s control, provided, that in no event shall
such review period be required to be more than five (5) days, and the Company
shall notify the Holder’s Counsel and each seller of Registrable Securities of
any stop order issued or threatened by the SEC relating to Registrable
Securities and use all reasonable efforts to prevent the entry of such stop
order or to remove it if entered;

 

(b)         prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be reasonably necessary to keep such Registration Statement effective for
the lesser of (i) 180 days and (ii) such shorter period which will terminate
when all Registrable Securities covered by such Registration Statement have been
sold and shall comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement during
such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such Registration Statement;

 

(c)          furnish to each seller of Registrable Securities, prior to filing a
Registration Statement relating to Registrable Securities, at least one copy of
such Registration Statement as is proposed to be filed, and thereafter such
number of copies of such Registration Statement, each amendment and supplement
thereto (in each case including all exhibits thereto), the prospectus included
in such Registration Statement (including each preliminary prospectus) and any
prospectus filed under Rule 424 under the Securities Act as each such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

 

(d)         register or qualify such Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions as any seller of Registrable
Securities may reasonably request, and continue such registration or
qualification in effect in such jurisdiction for as long as permissible pursuant
to the laws of such jurisdiction, or for as long as any such seller reasonably
requests or until all of such Registrable Securities are sold, whichever is
shortest, and do any and all other acts and things which may be reasonably
necessary or advisable to

 

5

--------------------------------------------------------------------------------


 

enable any such seller to consummate the disposition in such jurisdictions of
the Registrable Securities owned by such seller; provided, however, that the
Company shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4.1(d), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction;

 

(e)          notify each seller of Registrable Securities: (i) when a
prospectus, any prospectus supplement, a Registration Statement or a
post-effective amendment to a Registration Statement (but only if relating to
Registrable Securities) has been filed with the SEC, and, with respect to a
Registration Statement or any post-effective amendment (but only if relating to
Registrable Securities), when the same has become effective; (ii) of any request
by the SEC or any other federal or state governmental authority for amendments
or supplements to a Registration Statement or related prospectus or for
additional information (but only if relating to Registrable Securities);
(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement relating to Registrable Securities or the initiation or threatening of
any proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceedings for such
purpose; (v) of the existence of any fact or happening of any event (including
the passage of time) of which the Company has Knowledge which makes any
statement of a material fact in such Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue or which would require the making of any changes in the
Registration Statement or prospectus in order that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) determination by counsel of the Company that a
post-effective amendment to a Registration Statement relating to Registrable
Securities is advisable;

 

(f)            upon the occurrence of any event contemplated by clause (v) of
Section 4.1(e), as promptly as practicable, prepare a supplement or amendment to
such Registration Statement or related prospectus and furnish to each seller of
Registrable Securities a reasonable number of copies of such supplement to or an
amendment of such Registration Statement or prospectus as may be necessary so
that, after delivery to the purchasers of such Registrable Securities, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of such prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

6

--------------------------------------------------------------------------------


 

(g)         furnish, at the request of any seller of Registrable Securities on
the date such securities are delivered to the underwriters for sale pursuant to
such registration or, if such securities are not being sold through
underwriters, on the date the Registration Statement with respect to such
securities becomes effective and dated as of such date, an opinion of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, if any, and to the seller making such request, covering such legal
matters with respect to the registration in respect of which such opinion is
being given as the underwriters, if any, and such seller may reasonably request
and are customarily included in such opinions;

 

(h)         if such sale is pursuant to an underwritten offering, (A) obtain
“comfort” letters dated the effective date of the Registration Statement and the
date of the closing under the underwriting agreement from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “comfort” letters as holder’s Counsel or the
managing underwriter reasonably requests; (B) enter into a customary
underwriting agreement or purchase agreement with the underwriter containing
representations and warranties, covenants and legal opinion addressed to the
Designated Holder and the underwriters in form, substance and scope as would
customarily made by the Company to underwriters and the Designated Holder in
similar offerings of securities; or (C) deliver such documents and certificates
as may be reasonably requested and as are customarily delivered in similar
offerings to the Designated Holder and to the underwriter(s);

 

(i)             comply with all applicable rules and regulations of the SEC, and
make generally available to its security holders, as soon as reasonably
practicable but no later than fifteen (15) months after the effective date of
the Registration Statement, an earnings statement covering a period of twelve
(12) months beginning after the effective date of the Registration Statement, in
a manner which satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

 

(j)             cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed; provided, that the applicable listing requirements are satisfied;

 

(k)          keep Holders’ Counsel reasonably advised in writing as to the
initiation and progress of any registration under Article III hereunder;

 

(l)             provide reasonable cooperation to each seller of Registrable
Securities and each underwriter participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with the NASD; provided, that the Company shall not
be required to incur material expenses or obligations in connection with its
obligations under this Section 4.1(l); and

 

(m)       take all other steps reasonably necessary to effect the registration
of the Registrable Securities contemplated hereby.

 

7

--------------------------------------------------------------------------------


 

4.2         Seller Information.  The Company may require each seller of
Registrable Securities as to which any registration is being effected to
furnish, and such seller shall furnish, to the Company such information
regarding the distribution of such securities as the Company may from time to
time reasonably request in writing.  The furnishing of such information shall be
a condition to the inclusion of the seller’s shares in such registration.

 

4.3         Registration Expenses.  The Company shall pay all expenses arising
from or incident to its performance of, or compliance with, this Agreement,
including, without limitation, (i) SEC, stock exchange and NASD registration and
filing fees, (ii) all fees and expenses incurred in complying with securities or
“blue sky” laws, (iii) all printing, messenger and delivery expenses, and
(iv) the fees, charges and expenses of counsel to the Company and of its
independent public accountants and any other accounting fees, charges and
expenses incurred by the Company (including, without limitation, any expenses
arising from any “cold comfort” letters or any special audits incident to or
required by any registration or qualification), regardless of whether such
Registration Statement is declared effective.  All of the expenses described in
the preceding sentence of this Section 4.3 are referred to herein as
“Registration Expenses.”  The Designated Holder of Registrable Securities sold
pursuant to a Registration Statement shall bear the expense of any legal fees or
broker’s commission or underwriter’s discount or commission relating to
registration and sale of such Designated Holder’s Registrable Securities.

 

4.4         Notice to Discontinue.  The Designated Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in clause (v) of Section 4.1(e) or Section 4.5 hereof, the Designated
Holder shall forthwith discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Designated Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 4.1(f) and, if so directed by the
Company, the Designated Holder shall deliver to the Company all copies, other
than permanent file copies then in the Designated Holder’s possession, of the
prospectus covering such Registrable Securities which is current at the time of
receipt of such notice.  If the Company shall give any such notice, the Company
shall extend the period during which such Registration Statement shall be
maintained effective pursuant to this Agreement (including, without limitation,
the period referred to in Section 4.1(b)) by the number of days during the
period from and including the date of the giving of such notice pursuant to
clause (v) of Section 4.1(e) to and including the date when sellers of such
Registrable Securities under such Registration Statement shall have received the
copies of the supplemented or amended prospectus contemplated by, and meeting
the requirements of, Section 4.1(f).

 

4.5         Suspension of Sales.  Notwithstanding anything in this Agreement to
the contrary, so long as the Registration Statement is on Form S-1 or on any
other form that does not allow for forward incorporation by reference of reports
and other materials filed by the Company pursuant to Section 13(a) or 15(d) of
the Exchange Act, the Company may suspend sales under such Registration
Statement as follows:  (i) for the period commencing at the time that the
Company disseminates a press release announcing its preliminary financial
results for any fiscal period and ending on the third Business Day after the
earlier of (A) the date that the related report on Form 

 

8

--------------------------------------------------------------------------------


 

10-K or 10-Q, as applicable, under the Exchange Act is filed with the SEC and
(B) the date on which such report is required to be filed under the Exchange Act
(giving effect to Rule 12b-25 promulgated thereunder); (ii) for the period
commencing at the time that the Company disseminates a press release announcing
a material development that would make a statement of a material fact in such
Registration Statement untrue or misleading and ending on the third Business Day
after the earlier of (A) the date that the related report on Form 8-K is filed
with the SEC and (B) the date on which such report is required to be filed under
the Exchange Act (giving effect to Rule 12b-25 promulgated thereunder), and
(iii) to the extent necessary to allow any post-effective amendment to the
Registration Statement or supplement to the prospectus to be prepared and, if
necessary, filed with the SEC and, in the case of a post-effective amendment,
declared effective.  In addition, the Company may suspend sales under any
Registration Statement for a period during which the Company, in the good faith
opinion of the Board of Directors, determines that the disclosure of material,
non-public information concerning the Company or any of its subsidiaries would
be materially detrimental to the Company; provided, that the Company shall
promptly notify the Designated Holders in writing of (I) the existence of such
material, non-public information (provided that in each notice the Company will
not disclose the content of such material, non-public information to the
Designated Holders), (II) the date on which such suspension will begin, and
(III) the date on which such suspension ends.  The Company will use its
reasonable best efforts to minimize periods during which the Registration
Statement is not effective.

 

ARTICLE V

 

INDEMNIFICATION; CONTRIBUTION

 

5.1         Indemnification by the Company.  The Company agrees to indemnify and
hold harmless the Designated Holder, its general or limited partners, members,
directors, officers, Affiliates and each Person who controls (within the meaning
of Section 15 of the Securities Act) any of the foregoing from and against any
and all losses, claims, damages, liabilities and expenses (including reasonable
costs of investigation) (each, a “Liability” and collectively, “Liabilities”),
(i) arising out of or based upon any untrue, or allegedly untrue, statement of a
material fact contained in any Registration Statement, prospectus or
preliminary, final or summary prospectus or notification or offering circular
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or (ii) arising out of or based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which such statements were made, except insofar as such
Liability arises out of or is based upon any untrue statement or omission
contained in such Registration Statement, preliminary prospectus or final
prospectus in reliance and in conformity with information concerning the
Designated Holder furnished in writing to the Company by the Designated Holder
specifically for use therein or is due to the grossly negligent wrongful action
or wrongful inaction of the Designated Holder, to deliver or to cause to be
delivered the prospectus, including a corrected prospectus, furnished by the
Company to the Designated Holder (or made available by the Company if the
Designated Holder is notified of its availability in writing in a timely
manner);

 

9

--------------------------------------------------------------------------------


 

provided, however, that the foregoing indemnity with respect to any preliminary
prospectus shall not inure to the benefit of any indemnified Person from whom
the Person asserting such losses, claims, damages, liabilities, expenses and
judgments purchased securities if such untrue statement or omission or alleged
untrue statement or omission made in such preliminary prospectus is eliminated
or remedied in the prospectus and a copy of the prospectus shall not have been
furnished to such Person in a timely manner due to the wrongful action or
wrongful inaction of such indemnified Person, whether as a result of negligence
or otherwise.  The Company shall also provide customary indemnities to any
underwriters of the Registrable Securities, their officers, directors and
employees and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Designated Holder of Registrable
Securities.

 

5.2         Indemnification by Designated Holders.  In connection with any
Registration Statement in which the Designated Holder is participating pursuant
to Article III hereof, the Designated Holder shall promptly furnish to the
Company in writing such information with respect to the Designated Holder as the
Company may reasonably request or as may be required by law for use in
connection with any such Registration Statement or prospectus and all
information required to be disclosed in order to make the information previously
furnished to the Company by the Designated Holder not materially misleading or
necessary to cause such Registration Statement or prospectus not to omit a
material fact with respect to the Designated Holder necessary in order to make
the statements therein not misleading.  The Designated Holder agrees to
indemnify and hold harmless the Company, its directors, officers, Affiliates,
any underwriter retained by the Company and each Person who controls the Company
or such underwriter (within the meaning of Section 15 of the Securities Act) to
the same extent as the foregoing indemnity from the Company to the Designated
Holder, but only if such untrue statement or omission was made in reliance upon
and in conformity with information with respect to the Designated Holder
furnished in writing to the Company by such Designated Holder specifically for
use in such Registration Statement or preliminary, final or summary prospectus
or amendment or supplement, or a document incorporated by reference into any of
the foregoing or, due to the grossly negligent wrongful action or wrongful
inaction of the Designated Holder, to deliver or to cause to be delivered the
prospectus, including a corrected prospectus, furnished by the Company to the
Designated Holder (or made available by the Company if the Designated Holder is
notified of its availability in writing in a timely manner); provided, however,
that the total amount to be indemnified by the Designated Holder pursuant to
this Section 5.2 shall be limited to the net proceeds (after deducting the
underwriters’ discounts and commissions) received by the Designated Holder in
the offering to which the Registration Statement or prospectus relates.

 

5.3         Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) after the
receipt by the Indemnified Party of any written notice of the commencement of
any action, suit, proceeding or investigation or threat thereof made in writing
for which the Indemnified Party intends to claim indemnification or contribution

 

10

--------------------------------------------------------------------------------


 

pursuant to this Agreement; provided, however, that the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any Liability
that it may have to the Indemnified Party hereunder (except to the extent that
the Indemnifying Party is materially prejudiced or otherwise forfeits
substantive rights or defenses by reason of such failure).  If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party.  The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel reasonably satisfactory to the Indemnified Party or
(iii) the named parties to any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and such parties
have been advised by such counsel that either (x) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party, in
any of such cases, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all Indemnified Parties.  No Indemnifying Party shall be liable for
any settlement entered into without its written consent, which consent shall not
be unreasonably withheld.  No Indemnifying Party shall, without the consent of
such Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Party is a party and indemnity
has been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
for claims that are the subject matter of such proceeding.

 

5.4         Contribution.

 

(a)          If the indemnification provided for in this Article V from the
Indemnifying Party is unavailable to an Indemnified Party hereunder in respect
of any Liabilities referred to herein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations.  The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action.  The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed

 

11

--------------------------------------------------------------------------------


 

to include, subject to the limitations set forth in Sections 5.1 and 5.2, any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding; provided, that the total amount
to be contributed by the Designated Holder shall be limited to the net proceeds
(after deducting the underwriters’ discounts and commissions) received by the
Designated Holder in the offering.  No Person involved in the sale of
Registrable Securities who is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) in connection with such sale
shall be entitled to indemnification or contribution from any Person involved in
such sale of Registrable Securities who is not guilty of fraudulent
misrepresentation.

 

(b)         The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in Section 5.4(a).  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

ARTICLE VI

 

COVENANTS

 

6.1         Rule 144.  The Company covenants that from and after the date hereof
it shall use its reasonable best efforts to (a) file any reports required to be
filed by it under the Exchange Act and (b) take such further action as the
Designated Holder may reasonably request (including providing any information
necessary to comply with Rule 144 under the Securities Act), all to the extent
required from time to time to enable the Designated Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
rule may be amended from time to time, or Regulation S under the Securities Act
or (ii) any similar rules or regulations hereafter adopted by the SEC.  The
Company shall, upon the request of the Designated Holder, deliver to the
Designated Holder a written statement as to whether it has complied with such
requirements.

 

6.2         Inconsistent Agreements.  After the date of this Agreement, the
Company shall not enter into any agreement with respect to its securities that
is inconsistent with the rights granted to the Designated Holder in this
Agreement or grant any additional registration rights to any Person which are
not Registrable Securities which are prior in right to or inconsistent with the
rights granted in this Agreement, except with the prior written consent of the
Designated Holder.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VII

 

MISCELLANEOUS

 

7.1   Recapitalizations, Exchanges, etc.  The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (a) the shares of
Common Stock and the Common Stock Equivalents, (b) any and all shares of voting
common stock of the Company into which the shares of Common Stock or Common
Stock Equivalents are converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company and (c) any and
all equity securities of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in conversion of, in exchange for or in substitution of,
the shares of Common Stock or Common Stock Equivalents and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof. 
The Company shall use its reasonable best efforts to cause any successor or
assign (whether by merger, consolidation, sale of assets or otherwise) to enter
into a new registration rights agreement with the Designated Holder on terms
substantially the same as this Agreement as a condition of any such transaction.

 

7.2   Remedies.  The Designated Holder, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, shall be
entitled to specific performance of their rights under this Agreement.  The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive in any action for specific performance the defense
that a remedy at law would be adequate.

 

7.3   Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be personally delivered
or sent by certified mail, postage prepaid, return receipt requested, by prepaid
nationally recognized overnight courier, or by prepaid facsimile, at the
addresses set forth below:

 

If to the Company:             SatCon Technology Corporation

27 Drydock Avenue

Boston, Massachusetts 02210

Attention: General Counsel and Chief Financial Officer

Fax:

Phone:

 

If to Horizon:                                        Compass Horizon Funding
Company LLC

76 Batterson Park Road

Farmington, CT 06032

Attention: Legal Department

Fax: (860) 676-8655

Ph: (860) 676-8654

 

13

--------------------------------------------------------------------------------


 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

7.4   Successors and Assigns; Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto as hereinafter provided.  The rights of the Designated
Holder contained in this Agreement shall be automatically transferred to the
transferee of any Registrable Security, provided, that (i) such transferee
agrees to become a party to this Agreement and be fully bound by, and subject
to, all of the terms and conditions of the Agreement as though an original party
hereto; (ii) the Company is, within a reasonable time after such transfer,
furnished with written notice of (a) the name and address of such transferee,
and (b) the securities with respect to which such registration rights are being
transferred; (iii) immediately following such transfer the further disposition
of such securities by the transferee is restricted under the Securities Act or
applicable state securities laws if so required; and (iv) such transfer shall
have been conducted in accordance with all applicable federal and state
securities laws.  All of the obligations of the Company hereunder shall survive
any such transfer.  Except as provided in Article V, no Person other than the
parties hereto and their successors and permitted assigns are intended to be a
beneficiary of this Agreement.

 

7.5   Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless consented to in writing by the Company and the Designated Holder.

 

7.6   Aggregation of Stock.  All shares of Registrable Securities held or
acquired by Affiliated entities or Persons or entities or Persons under common
management or control shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

 

7.7   Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  The parties hereto
confirm that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

7.8   Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

7.9       GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

14

--------------------------------------------------------------------------------


 

7.10     Severability.  If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

7.11     Rules of Construction.  Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.

 

7.12     Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein.  There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein.  This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

 

7.13     Further Assurances.  Each of the parties shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations or other actions by, or giving any notices
to, or making any filings with, any governmental authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.

 

7.14     Other Agreements.  Nothing contained in this Agreement shall be deemed
to be a waiver of, or release from, any obligations any party hereto may have
under, or any restrictions on the transfer of Registrable Securities or other
securities of the Company imposed by, any other agreement including, but not
limited to, the Company’s certificate of incorporation, as amended from time to
time, the Company’s By-Laws, as amended from time to time, and the Warrant.

 

7.15     Termination.  Except for the liabilities or obligations under
Section 4.3 or Article V, all of which shall remain in effect in accordance with
their terms, this Agreement and the obligations of the parties hereunder shall
terminate upon the earlier to occur of such time as (i) all Registrable
Securities have been disposed of pursuant to an effective Registration
Statement, (ii) the entire amount of the Registrable Securities owned by a
Designated Holder may be sold in a single sale, in the opinion of counsel
satisfactory to the Company and such Designated Holder, each in their reasonable
judgment (it being agreed that Greenberg Traurig, LLP shall be satisfactory
counsel), without any limitation as to volume pursuant to Rule 144(k) (or any
successor provision then in effect) under the Securities Ac, and (iii) all
Registrable Securities have been sold pursuant to Rule 144 under the Securities
Act.

 

[Remainder of page intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

 

 

 

COMPANY:

 

 

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Donald R. Peck

 

 

 

Name:  Donald R. Peck

 

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

HORIZON:

 

 

 

 

 

COMPASS HORIZON FUNDING COMPANY LLC

 

 

By: Horizon Technology Finance Management LLC, its adviser

 

 

 

 

 

 

 

 

By:

 /s/ Robert D. Pomeroy, Jr.

 

 

 

Name:  Robert D. Pomeroy, Jr.

 

 

 

Title:    Chief Executive Officer

 

--------------------------------------------------------------------------------